UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4214


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROCKY DOUGLAS IDLEMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:17-cr-00015-JPB-MJA-2)


Submitted: March 29, 2021                                          Decided: April 5, 2021


Before AGEE and FLOYD, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juval O. Scott, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charlottesville, Virginia, for Appellant. William J. Powell, United States
Attorney, Wheeling, West Virginia, Stephen Warner, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rocky Douglas Idleman appeals his life sentence and convictions for conspiracy to

distribute more than 50 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a),

(b)(1)(A), 846, distribution of methamphetamine, in violation of 21 U.S.C. § 841(a),

(b)(1)(C), two counts of unlawful possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g)(1), and carrying a firearm during a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). He challenges the denial of his motion to suppress,

the admission of certain evidence, and the procedural and substantive reasonableness of

his sentence. We affirm.

                                              I.

       Idleman first argues that the district court erred in denying his motion to suppress

evidence obtained during a traffic stop that followed a controlled purchase of

methamphetamine. When considering a district court’s denial of a suppression motion,

“we review legal conclusions de novo and factual findings for clear error [and] . . . consider

the evidence in the light most favorable to the Government.” United States v. Pulley, 987

F.3d 370, 376 (4th Cir. 2021) (citation and internal quotation marks omitted). “When

reviewing factual findings for clear error, we particularly defer to a district court’s

credibility determinations, for it is the role of the district court to observe witnesses and

weigh their credibility during a pre-trial motion to suppress.” Id. (internal quotation marks

omitted). “The degree to which the police may rely on a tip to establish reasonable

suspicion depends on the tipster’s veracity, reliability, and basis of knowledge.”

United States v. Kehoe, 893 F.3d 232, 238 (4th Cir. 2018).

                                              2
       We conclude that law enforcement properly relied on the informant’s information

in stopping Idleman’s truck after the controlled buy. First, the informant’s identity was

known to law enforcement, and agents had numerous opportunities to observe her

demeanor and assess her credibility. See id. (“[C]ourts generally presume that a citizen-

informant or a victim who discloses . . . her identity and basis of knowledge to the police

is both reliable and credible.”). Second, law enforcement corroborated her statements as

the events unfolded, bolstering her credibility.

       Idleman also asserts that the use of a drug dog sniff unreasonably prolonged the

traffic stop. The district court, however, declined to reach this issue, having concluded

that, based on the totality of the circumstances, officers had probable cause to stop and

search Idleman’s vehicle. In any event, there was no Fourth Amendment violation as the

use of a drug dog within five minutes of initiating the stop did not unduly prolong the stop.

See Illinois v. Caballes, 543 U.S. 405, 407 (2005). Accordingly, we conclude that the

district court properly denied Idleman’s suppression motion.

                                             II.

       Idleman next contends that the district court abused its discretion by admitting

Government’s Exhibit 28B. “We review a district court’s evidentiary rulings for abuse of

discretion, and such rulings are subject to harmless error review under Federal Rule of

Criminal Procedure 52.” United States v. Burfoot, 899 F.3d 326, 340 (4th Cir. 2018). A

witness may testify about a relevant matter if the witness’ testimony is based on personal

knowledge. Fed. R. Evid. 401-402, 602. Drug proceeds are relevant in a narcotics

prosecution. See, e.g., United States v. Grandison, 783 F.2d 1152, 1156 (4th Cir. 1986).

                                              3
Here, the witness had personal knowledge of the challenged exhibit, a photograph that

depicted relevant evidence of narcotics proceeds. The district court therefore did not abuse

its discretion in admitting the exhibit.

       Because Idleman has not shown error in the denial of the motion to suppress or the

admission of the exhibit, his cumulative error argument fails. We therefore uphold

Idleman’s convictions on appeal.

                                            III.

       Next, Idleman challenges his life sentence as procedurally and substantively

unreasonable. We review a sentence, “whether inside, just outside, or significantly outside

the Guidelines range[,] under a deferential abuse-of-discretion standard.” Gall v. United

States, 552 U.S. 38, 41 (2007). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Id. at 51. In determining procedural

reasonableness, we consider whether the district court properly calculated the defendant’s

advisory Sentencing Guidelines range, considered the 18 U.S.C. § 3553(a) factors,

analyzed any arguments presented by the parties, and sufficiently explained the selected

sentence. Id.

                                             A.

       Idleman contends that the district court erred by attributing to him between 1.5

kilograms and 4.5 kilograms of “Ice.” See U.S. Sentencing Guidelines Manual § 2D1.1(c),

n.(C) (2018).    “We review the district court’s calculation of the quantity of drugs

attributable to a defendant for sentencing purposes for clear error.” United States v. Slade,

631 F.3d 185, 188 (4th Cir. 2011) (internal quotation marks omitted). “When determining

                                             4
facts relevant to sentencing, such as an approximated drug quantity, the Sentencing

Guidelines allow courts to consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient

indicia of reliability to support its probable accuracy.” United States v. Crawford, 734 F.3d

339, 342 (4th Cir. 2013) (internal quotation marks omitted). In addition, “[f]or sentencing

purposes, the government must prove the drug quantity attributable to a particular

defendant by a preponderance of the evidence.” United States v. Bell, 667 F.3d 431, 441

(4th Cir. 2011).

       In this case, the Drug Enforcement Administration tested a small amount of

methamphetamine Idleman sold and determined its purity to be 99%. Although the amount

tested was not a large percentage of the total quantity of methamphetamine Idleman sold,

trial testimony established the consistency of methamphetamine throughout the duration of

Idleman’s narcotics dealing. The testimony also established that Idleman was responsible

for at least 1.5 kilograms of methamphetamine. Accordingly, the district court’s drug

quantity calculation was not clear error.

                                             B.

       Idleman also asserts that the district court erred in applying a two-level enhancement

for using violence, making a credible threat of violence, or directing the use of violence, a

two-level enhancement for witness intimidation, and a four-level enhancement for being a

leader or organizer. See USSG §§ 2D1.1(b)(2), (16)(D), 3B1.1(a). In reviewing the district

court’s factual findings for clear error in the sentencing context, “we afford great deference

to a district judge’s credibility determinations and how the court may choose to weigh the

                                              5
evidence.” United States v. Williamson, 953 F.3d 264, 273 (4th Cir.), cert. denied, 141 S.

Ct. 638 (2020); see United States v. Slager, 912 F.3d 224, 232 (4th Cir. 2019) (stating

standard of review). Reviewing the trial testimony and the district court’s determinations,

particularly its credibility determinations, we discern no error in the district court’s

application of these enhancements.

                                            C.

       Idleman argues that the district court neglected to consider the 18 U.S.C. § 3553(a)

sentencing factors in announcing the sentence and failed to respond to counsel’s

nonfrivolous arguments for a different sentence. We disagree. “Regardless of whether the

district court imposes an above, below, or within-Guidelines sentence, it must place on the

record an individualized assessment based on the particular facts of the case before it.”

United States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation marks

omitted). In explaining the chosen sentence, the “court must address or consider all non-

frivolous reasons presented for imposing a different sentence and explain why it has

rejected those arguments.” United States v. Webb, 965 F.3d 262, 270 (4th Cir. 2020)

(brackets and internal quotation marks omitted). Generally, an “explanation is sufficient

if it, although somewhat briefly, outlines the defendant’s particular history and

characteristics not merely in passing or after the fact, but as part of its analysis of the

statutory factors and in response to defense counsel’s arguments” in mitigation.

United States v. Blue, 877 F.3d 513, 519 (4th Cir. 2017) (brackets and internal quotation

marks omitted). Where the court “fully addresse[d the defendant’s] central thesis” in

mitigation, it need not “address separately each supporting data point marshalled on its

                                            6
behalf.” United States v. Nance, 957 F.3d 204, 214 (4th Cir.), cert. denied, 141 S. Ct. 687

(2020). Nonetheless, a district court’s failure to give “specific attention to . . . nonfrivolous

arguments . . . result[s] in a procedurally unreasonable sentence.” United States v. Lewis,

958 F.3d 240, 245 (4th Cir. 2020) (citation and internal quotation marks omitted).

       Here the district court considered the nature and circumstances of the offense,

Idleman’s history and characteristics, the need for deterrence, and the need to protect the

public. Although the district court did not explicitly address Idleman’s argument that his

sentence created an unwarranted disparity with the sentences of his codefendants, the court

explained that Idleman had a leadership role in the conspiracy and committed numerous

acts of violence, circumstances that distinguished Idleman from his codefendants. In so

doing, the district court appropriately responded to Idleman’s “central thesis” that he was

only as culpable as his codefendants. Idleman’s remaining arguments do not merit

resentencing.    Because the district court accurately calculated Idleman’s advisory

Guidelines range, provided an individualized assessment of the facts before it, and

sufficiently responded to Idleman’s nonfrivolous arguments, Idleman’s sentence is

procedurally reasonable.

                                              IV.

       Finally, Idleman asserts that his sentence is substantively unreasonable. “When

considering the substantive reasonableness of a prison term, we examine the totality of the

circumstances to see whether the sentencing court abused its discretion in concluding that

the sentence it chose satisfied the standards set forth in [18 U.S.C.] § 3353(a).”

United States v. Arbaugh, 951 F.3d 167, 176 (4th Cir.) (internal quotation marks omitted),

                                               7
cert. denied, 141 S. Ct. 382 (2020); see also Gall, 552 U.S. at 59-60 (recognizing that

appellate court must “give[] due deference to the [d]istrict [c]ourt’s reasoned and

reasonable decision that the § 3553(a) factors, on the whole, justified the sentence”). We

presume a sentence within the properly calculated Guidelines range is substantively

reasonable. United States v. Zelaya, 908 F.3d 920, 930 (4th Cir. 2018). A defendant can

only rebut the presumption “by showing that the sentence is unreasonable when measured

against the . . . § 3553(a) factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014).

         Upon review of the record, we conclude that Idleman has failed to rebut the

presumption that his sentence is substantively reasonable, and that the district court did not

abuse its discretion in deciding that the § 3553(a) factors, on the whole, justified a sentence

within the advisory Guidelines range established by the court. Idleman’s sentence is

therefore substantively reasonable.

         Accordingly, we affirm the district court’s criminal judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              8